DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed - 06/02/2022, with respect to claims 17-36 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 102(a)(1) of claims 17-20, 23-26, and 28-36  has been withdrawn. 
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 17-36 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 17-36 filed on 02/18/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim of the cited portions of Williams do not disclose “a linkage system operably coupled between the actuation system and the distal mounting section.”
The closet references to the present invention are believed to be as follows: Williams et al. (US 20110118545 A1). Williams et al. disclose a single port surgical system includes an instrument system and a support system. The support system forms a sort of scaffold or chandelier within the body to support the instrument system in a location that allows the surgeon to advance the instruments of the instrument system using a desired approach. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846